Case: 16-11185      Document: 00514046752         Page: 1    Date Filed: 06/23/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit

                                      No. 16-11185                             FILED
                                                                           June 23, 2017
                                                                          Lyle W. Cayce
DANIEL PAUL HUDSON,                                                            Clerk

                                                 Plaintiff-Appellant

v.

LUBBOCK POLICE DEPARTMENT;                          OFFICER        NFN        MCEOWON;
COVENANT MEDICAL CENTER,

                                                 Defendants-Appellees


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:16-CV-162


Before OWEN, ELROD, and COSTA, Circuit Judges.
PER CURIAM: *
       Daniel Paul Hudson, Texas prisoner # 2082671, moves for leave to
proceed in forma pauperis (IFP) on appeal from the dismissal of his 42 U.S.C.
§ 1983 suit. The district court dismissed the suit as frivolous pursuant to 28
U.S.C. § 1915(e)(2)(B)(i) because Hudson’s § 1983 claims were time barred.
The district court further denied Hudson leave to proceed IFP on appeal,
certifying that this appeal was not taken in good faith. By moving to proceed


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-11185    Document: 00514046752     Page: 2   Date Filed: 06/23/2017


                                 No. 16-11185

IFP here, Hudson is challenging the district court’s certification decision. See
Baugh v. Taylor, 117 F.3d 197, 202 (5th Cir. 1997).
      Hudson contends that his § 1983 claims were not for personal injury and
that the district court therefore erred in subjecting them to the two-year
limitations period applicable to personal injury claims in Texas. The district
court correctly concluded that Hudson’s § 1983 claims were untimely, as
Texas’s two-year statute of limitations under TEX. CIV. PRAC. & REM. CODE
§ 16.003(a) applies to § 1983 claims in Texas. See King-White v. Humble Indep.
Sch. Dist., 803 F.3d 754, 761 (5th Cir. 2015). The instant appeal is without
arguable merit and is dismissed as frivolous. See Baugh, 117 F.3d at 202 n.24;
Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983); 5TH CIR. R. 42.2.
      The district court’s dismissal of Hudson’s § 1983 suit and our dismissal
of this appeal as frivolous both count as strikes for purposes of § 1915(g). See
Coleman v. Tollefson, 135 S. Ct. 1759, 1763-64 (2015); Adepegba v. Hammons,
103 F.3d 383, 388 (5th Cir. 1996). Hudson is warned that if he accumulates
three strikes, he will not be able to proceed IFP in any civil action or appeal
filed while he is incarcerated or detained in any facility unless he is under
imminent danger of serious physical injury. See § 1915(g).
      MOTION FOR LEAVE TO PROCEED IFP DENIED; APPEAL
DISMISSED; SANCTION WARNING ISSUED.




                                       2